Exhibit 10.6

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (including any amendments hereto as are in effect from
time to time, this “Agreement”) by and between Larry R. Ellis (“Executive”) and
DHB Industries, Inc., a Delaware corporation (alone or together with all
divisions, subsidiaries and groups, the “Company”), has been executed by
Executive and the Company on March 29, 2007 (the “Effective Date”).

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

1. Agreement to Employ. The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, pursuant to the terms and
conditions set forth in this Agreement. Executive represents and agrees that:
(i) he is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in a breach by him of any agreement to which he is a party or by
which he may be bound, (ii) he has not violated, and in connection with his
employment by the Company will not violate, any non-solicitation or similar
covenant to which he is or may be bound, and (iii) in connection with his
employment by the Company, he will not use any confidential or proprietary
information he may have obtained in connection with his employment by any
previous employer.

2. Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and terminating on the fourth
anniversary of the Effective Date, unless earlier terminated as provided in
Section 8, provided that such initial term shall be extended automatically for
successive one-year periods unless the Company shall have provided notice to
Executive, not less than 60 days prior to the expiration of the initial term or
any such extension term, of its intention not to extend the Employment Period,
as defined below. The period during which Executive is employed pursuant to this
Agreement shall be referred to herein as the “Employment Period.”

3. Employment Duties.

3.1 Title and Duties. During the Employment Period, Executive shall be employed
as President and Chief Executive Officer (“CEO”) of DHB Industries, Inc. and may
also be assigned or assume similar positions or other positions with
subsidiaries and affiliates of DHB Industries, Inc. Executive shall devote
substantially all of his working time and efforts to the performance of his
duties under this Agreement, provided that Executive may also: (i) continue to
serve on the two corporate boards on which he currently serves; (ii) serve on
civic boards or committees; (iii) deliver lectures or presentations to
professional and similar organizations and/or participate in continuing
education activities; and (iv) manage his or his family’s personal investments,
in each case so long as such activities do not substantially interfere with the
performance of Executive’s responsibilities under this Agreement and do not
conflict with any Company rule or policy or present a conflict of interest with
the Company. Executive may serve on any other corporate board only after
obtaining the prior written consent



--------------------------------------------------------------------------------

of the Company’s Board of Directors (the “Board”). Executive’s duties and
responsibilities shall include those that customarily have been performed by the
president and CEO of the Company and such other duties and responsibilities
consistent with Executive’s titles as the Board of Directors shall specify from
time to time.

3.2 Location/Travel. In performing his duties hereunder, Executive shall be
available for reasonable travel, as the needs of the business of the Company may
require. It is expected that Executive shall be based and shall perform his
duties primarily at the Company’s Pompano Beach, Florida facility.

3.3 Reporting. In carrying out his duties hereunder, Executive shall report to
the Board.

4. Compensation/Benefits. In consideration of Executive’s services hereunder,
the Company shall provide Executive the following:

4.1 Base Salary. During the Employment Period, Executive shall receive an annual
rate of base salary (“Base Salary”) not less than $650,000, which the Company
shall pay at semi-monthly intervals, or otherwise at such intervals (not less
frequently than monthly) as are used generally for the Company’s senior
executives. The Base Salary shall be reviewed annually by the Company (through
its Board or any Compensation Committee thereof) not later than June 30 of each
calendar year and may be increased (but not decreased) by such amount as the
Board in its sole discretion shall determine.

4.2 Bonus. Executive shall be eligible to be awarded a performance bonus
(“Bonus”) of 100% of his Base Salary (the “Bonus”) based on Executive’s
achievement during a given fiscal year of the Annual Goals (as hereinafter
defined) for that fiscal year. The Board’s Compensation Committee shall
determine, in its sole discretion, the extent to which Annual Goals have been
achieved and the amount of the Bonus to be awarded to Executive, and may, in the
exercise of its sole discretion, award a Bonus greater than or less than 100% of
Base Salary. Annual Goals shall be jointly agreed by Executive and the
Compensation Committee for each fiscal year during the Employment Period. The
Annual Goals for 2007 shall be established not more than 30 days following the
Effective Date. The Annual Goals for each subsequent fiscal year during the
Employment Period shall be established at the time the Board approves the
Company’s budget for that year. Any Bonus awarded to Executive will be paid
within two and a half months following the end of the fiscal year to which the
Bonus relates.

4.3 Equity-Based Compensation. To induce Executive to enter into this Agreement,
the Company shall grant Executive warrants to purchase 900,000 shares of common
stock of the Company,. The warrants shall be granted on the Effective Date and
have an exercise price equal to the closing price per share of the Company’s
common stock on the Effective Date. The warrants will be embodied in a Warrant
Award (“Warrant Award”), which will be issued within ten business days after the
Effective Date, and will be subject to the Company’s 2005 Omnibus Long-Term
Incentive Compensation Plan (the “LTIP Plan”). The Warrant Award shall include,
inter alia, the closing price per share of the Company’s common stock on the
Effective Date, and provisions that: (i) ten percent (10%) of the warrants shall
vest on the Effective Date, and 30% of the balance of the warrants shall vest on
each of the first, second, and

 

2



--------------------------------------------------------------------------------

third anniversaries of the Effective Date, provided that Executive is employed
on that date or has been terminated without Cause (as defined herein) or by
reason of a Disability (as defined herein), or has resigned for Good Reason (as
defined herein), before any such anniversary date; (ii) notwithstanding the
foregoing, in the event of a Change in Control (as defined in the LTIP Plan) all
unvested warrants shall vest as follows: (x) if the Company, or any successor to
the Company, does not assume, or offer substitute warrants or options in
exchange for, the warrants, all unvested warrants shall vest as of the effective
date of the Change in Control; or (y) if the Company, or any successor to the
Company, assumes, or offers substitute warrants or options in exchange for, the
warrants, and Executive is terminated by the Company without Cause or by reason
of a Disability (as defined herein), or resigns for Good Reason, within two
years of the effective date of the Change in Control, all unvested warrants
shall vest as of the last day of the Employment Period; (iii) notwithstanding
the foregoing, if Executive dies during the Employment Period, all unvested
warrants shall vest as of the date of death; (iv) the warrants will have a term
of 10 years from the Effective Date (the Warrant Term”); and (v) the exercise
period for vested warrants will be the shorter of the Warrant Term or 90 days
from the end of the Employment Period, except that vested warrants shall not be
exercisable after a termination for Cause. The Compensation Committee will
exercise its discretionary authority under the LTIP Plan to issue the Warrant
Award in accordance with this Agreement. In the event of any conflict between
the terms of the LTIP Plan, as of the Effective Date, and the terms of the
Warrant Award or the terms of this Agreement, the terms of the LTIP Plan, as of
the Effective Date, shall take precedence. The Company will reserve for issuance
the number of shares of common stock underlying the warrants and, as promptly as
practicable once it is in compliance with applicable reporting and other
requirements, shall make reasonable efforts to file a registration statement
with respect to such shares and to cause such registration statement to remain
effective until the end of the term of such warrants.

4.4 Vacation. Executive shall be entitled to 30 days of paid vacation per year
during the Employment Period, provided, however, that unused vacation may not be
carried over into any subsequent year.

4.5 Expenses. Executive shall be entitled to reimbursement of reasonable
business expenses incurred in carrying out his duties for the Company in
accordance with Company policies and procedures, including, without limitation,
the Company’s documentation requirements. For so long as Executive is required
to work for the Company primarily at a location other than the vicinity of his
home address in Atlanta, Georgia, Executive shall be paid a monthly stipend in
the amount of $5,000.00 per month for temporary housing and automobile expenses
at the time comparable stipends are paid to senior executives pursuant to
Company policies. The Company shall also reimburse Executive for all reasonable
legal fees and expenses incurred in negotiating this Agreement within 30 days
after the Effective Date, up to a maximum of $25,000.00, provided that Executive
submits appropriate documentation of such expenses.

4.6 Other Benefits. The Company shall provide to Executive such other benefits,
including the right to participate in medical, savings, deferred compensation
and other benefit plans and arrangements (except for any severance plans or
arrangements) as are made generally available to other senior executives of the
Company from time to time.

 

3



--------------------------------------------------------------------------------

5. Indemnification. To the fullest extent permitted by law, the Company shall
indemnify Executive with respect to any actions, proceedings, investigations, or
inquiries (collectively, “Actions”) commenced against or relating to Executive
in his capacity as an officer, director, executive, agent or fiduciary or former
officer, director, executive, agent or fiduciary of the Company, or any
affiliate thereof, for which Executive may render service in such capacity,
whether by or on behalf of the Company, its shareholders or third parties,
including, without limitation, any governmental agency or entity, and the
Company shall advance to Executive on a timely basis an amount equal to the
reasonable fees and expenses incurred in defending such Actions, after receipt
of an itemized request for such advance, and an undertaking from Executive to
repay the amount of such advance, with interest at a reasonable rate from the
date of the request, as determined by the Company, if it shall ultimately be
determined that Executive is not entitled (as a matter of law or by judicial
determination) to be indemnified against such expenses. This indemnity shall
survive any termination of employment under this Agreement and is in addition to
and not in limitation of any other right to indemnification or exoneration to
which Executive is entitled at law, or under the governing organizational
documents and/or policies of the Company. The Company agrees to use its best
efforts to secure and maintain officers’ and directors’ liability insurance,
including coverage for Executive.

6. Covenants and Confidential Information.

6.1 Restrictive Covenants. Executive acknowledges the Company’s reliance on and
expectation of Executive’s continued commitment to performance of his duties and
responsibilities during the Employment Period. In light of such reliance and
expectation on the part of the Company, during the applicable period hereafter
specified in Section 6.3, Executive shall not, directly or indirectly, do or
suffer either of the following:

(a) (1) own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
as an Executive, agent, representative, consultant, independent contractor or
otherwise with, any other corporation, partnership, proprietorship, firm,
association or other business entity engaged in the business of, or otherwise
engage in the business of, manufacturing, selling or distributing body armor or
body armor related products, and other products manufactured, sold or
distributed by the Company from time to time, within the United States in direct
or indirect competition with the Company or any of its affiliates;

(2) solicit any business or contracts to provide products or services that are
similar to, or are competitive with, products or services sold by the Company or
its affiliates, from any current customers of the Company or its affiliates, any
past customers of the Company or its affiliates (which purchased products or
services from the Company or its affiliates during the Employment Period,
provided that this restriction does not apply to customers which did not
purchase any goods or services from the Company or its affiliates within the two
year period preceding the expiration or termination of the Employment Period),
or any prospective customers of the Company or its affiliates (i.e., potential
customers from which the Company or its affiliates has solicited business at any
time during the twelve (12) month period preceding the expiration or termination
of the Employment Period), except as necessitated by Executive’s position with
the Company and then only in furtherance of the business interests of the
Company or its affiliates;

 

4



--------------------------------------------------------------------------------

(3) induce or attempt to induce any such customer to alter its business
relationship with the Company or its affiliates except as necessitated by
Executive’s position with the Company and then only in furtherance of the
business interests of the Company or its affiliates;

(4) solicit or induce or attempt to solicit or induce any executive or employee
of the Company or its affiliates to leave the employ of the Company or any of
its affiliates for any reason whatsoever or hire any person who was an executive
or employee of the Company or its affiliates within the twelve (12) month period
prior to such hiring; or

(5) directly or indirectly, engage in any conduct or make any statement, whether
in commercial or noncommercial speech, disparaging or criticizing in any way the
Company or any of its affiliates, or any products or services offered by any of
them, nor shall Executive engage in any other conduct or make any other
statement that could be reasonably expected to impair the goodwill of any of the
Company or any if its affiliates, the reputation of any products or services of
the Company or any of its affiliates or the marketing of such products or
services, provided, however, that such restrictions do not apply to truthful
testimony by Executive, or to statements by Executive to any government or
regulatory agency.

(b) disclose, divulge, discuss, copy or otherwise use or suffer to be used in
any manner, other than in accordance with Executive’s duties hereunder (and in a
manner not in violation or conflict with applicable laws and regulations), any
confidential or proprietary information relating to the Company’s or any of its
affiliates’ businesses, prospects, finances, operations, pricing, products,
research and development or properties or other trade secrets of the Company or
any of its affiliates, it being acknowledged and agreed by Executive that all
such information regarding the business of the Company or any of its affiliates
compiled or obtained by, or furnished to, Executive while Executive shall have
been employed by or associated with the Company is confidential and/or
proprietary information and the Company’s exclusive property; provided, however,
that the foregoing restrictions shall not apply to the extent that such
information: (A) is clearly obtainable in the public domain; (B) becomes
obtainable in the public domain, other than by reason of the breach by Executive
of the terms hereof or breach by another person barred from disclosing such
information by a duty of confidentiality to the Company; or (C) is required to
be disclosed by rule of law or by order of a court or governmental body or
agency.

6.2 Litigation; Cooperation. If the Employment Period ends for any reason other
than the death of Executive, Executive agrees that, following the end of the
Employment Period, he will provide to the Company and its affiliates truthful
and complete cooperation including, but not limited to, Executive’s appearance
at interviews and depositions at reasonable times in all regulatory or
litigation matters and proceedings relating to the Company and its affiliates,
and to provide to the Company’s legal counsel, upon request, all documents and
materials in his possession or under his control relating to such matters and
proceedings. The Company shall promptly reimburse Executive for all reasonable
out-of-pocket expenses, including attorney’s fees and other expenses, incurred
by Executive in providing such Company-

 

5



--------------------------------------------------------------------------------

requested cooperation. If Executive provides such Company requested cooperation
when Executive is eligible to receive an installment of the Severance Payment
pursuant to Section 8.6(b) of this Agreement, Executive will not receive any
compensation beyond the reimbursement of expenses described above. If Executive
provides such Company requested cooperation when Executive is not eligible to
receive an installment of the Severance Payment for any reason other than the
Company’s termination of Executive for Cause (as defined herein) or Executive’s
resignation without Good Reason (as defined herein), Executive shall be paid, in
addition to the reimbursement of expenses, a daily “Consulting Fee” at the rate
of $2,500 per day, as follows: (i) if Executive spends four or more hours in a
day providing Company requested cooperation, he shall be paid $2,500 for that
day; (ii) if Executive spends at least one hour and less than four hours in a
day providing Company requested cooperation, he shall be paid $1,250 for that
half day; and (iii) if Executive spends less than one hour in a day providing
Company requested cooperation, Executive shall not be paid a Consulting Fee for
that day. Executive shall be paid such Consulting Fees within 30 days after the
end of the month in which Executive provides Company requested cooperation.

6.3 Applicable Periods. The applicable periods shall be:

(a) so long as Executive is an Executive of the Company; and

(b) for a period of twenty four (24) months after termination of employment for
any reason or the expiration of the Employment Period.

6.4 Injunctive Relief. Executive agrees and understands that the remedy at law
for any breach by him of this Section 6 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach. Nothing in this Section 6 shall be
deemed to limit the Company’s remedies at law or in equity for any breach by
Executive of any of the provisions of this Section 6 which may be pursued or
availed of by the Company.

6.5 Acknowledgment by Executive. Executive has carefully considered the nature
and extent of the restrictions upon him and the rights and remedies conferred
upon the Company under this Section 6, and hereby acknowledges and agrees that
the same are reasonable in time and territory, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company, and do not confer a benefit upon the Company disproportionate to the
detriment of Executive.

7. Proprietary Rights.

7.1 Copyrights. At all times during the Employment Period, all right, title and
interest in all copyrightable material which Executive shall conceive or
originate, either individually or jointly with others, and which arise out of
the performance of this Agreement, will be the property of the Company and are
by this Agreement assigned to the Company along with ownership of any and all
copyrights in the copyrightable material. At all times during the Employment
Period, Executive agrees to execute all papers and perform all other acts
necessary

 

6



--------------------------------------------------------------------------------

to assist the Company to obtain and register copyrights on such materials in any
and all countries, and the Company agrees to pay expenses associated with such
copyright registration. Works of authorship created by Executive for the Company
in performing his responsibilities under this Agreement shall be considered
“works made for hire” as defined in the U.S. Copyright Act. In addition,
Executive hereby assigns to the Company all proprietary rights, including but
not limited to, all patents, copyrights, trade secrets and trademarks Executive
might otherwise have, by operation of law or otherwise, in all inventions,
discoveries, works, ideas, information, knowledge and data related to
Executive’s performance of his duties under this Agreement, or his access to
confidential information of the Company, during the Employment Period.

7.2 Know-How and Trade Secret. All know-how and trade secret information
conceived or originated by Executive which arises out of the performance of his
obligations or responsibilities under this Agreement during the Employment
Period or otherwise shall be the property of the Company, and all rights therein
are by this Agreement assigned to the Company.

7.3 Joint Ventures, etc. If, during the Employment Period, Executive is engaged
in or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in such
project, program or venture shall belong to the Company. Except as formally
approved by the Board, Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the compensation to be paid to
Executive as provided in this Agreement.

7.4 Return of Materials. Upon termination of the Employment Period, Executive
shall deliver promptly to the Company all records, manuals, books, documents,
letters, memoranda, notes, notebooks, reports, data, tables, calculations, and
customer and prospective customer lists, and copies of all of the foregoing,
which are the property of the Company, and all other property, trade secrets and
confidential information of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.

8. Termination.

8.1 Death or Disability. This Agreement shall terminate automatically upon
Executive’s death or upon a determination by the Board of Directors to terminate
Executive’s employment as a result of his Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean a physical or
mental impairment that prevents or can be reasonably expected to prevent the
performance by Executive of his duties hereunder for a continuous period of 90
days, or that prevents the performance by Executive of his duties hereunder for
more than a total of 120 days, in any 12-month period. Any determination of
Disability shall be supported by the report of an independent physician
reasonably acceptable to the Company and Executive (or his representative),
taking into account competent medical evidence, and otherwise shall be in
accordance with the Americans with Disabilities Act and other applicable laws.

 

7



--------------------------------------------------------------------------------

8.2 Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean Executive’s: (i) engaging in fraudulent or
dishonest conduct (as determined by a finding, order, judgment or decree in any
court, arbitration forum or administrative agency of competent jurisdiction, in
any action or proceeding whether civil, criminal, administrative, arbitral or
investigative) that the Board reasonably determines has or would have a material
adverse impact on the Company, its affiliates or their respective businesses;
(ii) conviction of, or entering a plea of nolo contendere to, a felony criminal
offense or comparable level of crime in any jurisdiction that uses a different
nomenclature; (iii) willful refusal to perform his material employment-related
duties or responsibilities or intentionally engaging in any activity that is in
material conflict with or is materially adverse to the business interests of the
Company, its affiliates or their respective businesses; (iv) gross negligence in
the performance of his material employment-related duties or responsibilities;
(v) breach of any material provision of this Agreement; or (vi) with respect to
any Actions against or relating to the Company by any governmental, regulatory
or self-regulatory agency or entity, or any Board approved Actions relating to
the Company, Executive’s failure or refusal to cooperate with the Company, or at
the Company’s request any governmental, regulatory or self-regulatory agency or
entity, in providing information with respect to any act or omission in his
capacity as an officer, director, executive, agent or fiduciary of the Company,
or any affiliate thereof for which Executive has rendered service in such
capacity (in the case of (iii), (iv), (v) and (vi) above, that is not cured by
Executive within 30 days following receipt by Executive of written notice from
the Company setting forth in reasonable detail the circumstances giving rise to
such Cause). A termination for Cause shall include a determination by the Board
no later than 45 days following the termination of the Employment Period that
circumstances existed during the Employment Period that would have justified a
termination for Cause. A termination of Executive by the Company shall not be a
termination for Cause for purposes of this Agreement unless the determination to
so terminate Executive’s employment is made by a resolution of the Board
(excluding Executive) following a meeting convened upon not less than 10 days
notice to Executive and at which Executive and his legal counsel, if any, shall
have had a reasonable opportunity to be heard by the Board.

8.3 Termination by Executive. Executive may terminate his employment with or
without Good Reason by providing at least 31 days advance written notice to the
Company of such termination. For purposes of this Agreement, “Good Reason”
means, during the Employment Period and without Executive’s written consent:
(i) the Company’s requiring Executive’s primary place of business to be at a
location which is neither in south Florida (Broward, Dade or Palm Beach
counties) nor closer to Executive’s home residence (as of the Effective Date)
than the Company’s current headquarters (as of the Effective Date); (ii) a
material diminution of Executive’s duties and responsibilities, or the
assignment of responsibilities that are materially inconsistent with his
position and responsibilities hereunder; (iii) a reduction of Executive’s Base
Salary, a reduction of the benefits made available to Executive as described
herein (other than as a result of a change in an employee benefit plan
applicable to all employees covered by such plan), or the elimination of
Executive’s eligibility for a Bonus (it being agreed that the Board’s decision
not to award a Bonus for any fiscal year as a result of Executive’s failure to
achieve Annual Goals shall not constitute an elimination of Bonus eligibility);
or (iv) a material breach by the Company of any other provision of this
Agreement. Executive may only resign for Good Reason pursuant to Sections
8.3(ii), (iii) or (iv)

 

8



--------------------------------------------------------------------------------

if the Company has not cured the asserted basis for such resignation within 30
days after its receipt from Executive of written notice setting forth in
reasonable detail the circumstances giving rise to such resignation for Good
Reason, provided, however, that if Executive fails to deliver such notice within
thirty (30) days of the act or omission allegedly constituting Good Reason,
Executive shall waive the right to resign for Good Reason in connection with
such act or omission.

8.4 Termination Procedures. Any termination of Executive’s employment by the
Company or by Executive shall be communicated to the other party by a notice of
termination given in accordance with this Agreement. For purposes of this
Agreement, a “notice of termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon; (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for the termination under such provision;
(iii) subject to this paragraph, specifies the date of termination (as defined
below). For purposes of this Agreement, “date of termination” means: (a) if
Executive’s employment is terminated by the Company other than for Cause or by
reason of death or Disability, at least ten days from the delivery of the notice
of termination; (b) if Executive’s employment is terminated for Cause or by
reason of death or Disability, the date of death, Disability (as determined by
the Board), or the date of the Board’s determination of Cause, in accordance
with this Agreement,; or (c) if Executive’s employment is terminated by
Executive for any reason, 31 days from the delivery of the notice of
termination. With respect to a notice pursuant to Section 8.4(i) or (ii), the
Company may elect to pay Executive (at the rate of his Base Salary then in
effect) in lieu of part or all of such notice period preceding the date of
termination.

8.5 Effect of Termination. Effective as of any date of termination or, if
earlier, as of any date specified by the Company at or following the delivery of
a notice of termination, Executive shall resign, in writing, from all Board
memberships and all other positions held by him with the Company and its
affiliates.

8.6 Obligations of the Company upon Termination.

(a) If Executive’s employment terminates during the Employment Period for the
reasons specified below, the Company shall pay Executive (or his estate,
beneficiary or legal representative) the following.

(1) If Executive’s employment terminates for any reason, the Company shall pay
or provide: (x) any earned or accrued but unpaid Base Salary through the date of
termination (including accrued and unused vacation time); (y) all amounts
payable and benefits accrued under any otherwise applicable plan, policy,
program or practice of the Company (other than relating to severance) in which
Executive was a participant during his employment with the Company in accordance
with the terms thereof (including, without limitation, amounts deferred under
deferred compensation and similar plans, if any); and (z) rights, if any, with
respect to the warrants as set forth in the Warrant Award.

(2) If Executive’s employment terminates for any reason other than a termination
of employment by the Company for Cause, the Company shall pay or provide, in
addition to the amounts payable under subparagraph (a)(1) above, any accrued but
unpaid Bonus with respect to any fiscal year prior to the fiscal year in which
the termination occurs.

 

9



--------------------------------------------------------------------------------

(3) If Executive’s employment ends as a result of death, a termination of
employment by the Company by reason of Disability or without Cause, or a
termination by Executive for Good Reason, the Company shall pay, in addition to
the amounts payable under subparagraphs (a)(1) and (2) above, a pro rata Bonus
for the fiscal year in which the date of termination occurs, based on the
Board’s assessment of Executive’s achievement of Annual Goals through the date
of termination. Any pro rata Bonus awarded pursuant to this Section 8.6(a)(3)
shall be paid within two and a half months following the end of the fiscal year
in which the date of termination occurs.

(b) If, during the Employment Period, the Company terminates Executive’s
employment for a reason other than Cause, death or Disability, or if Executive
terminates his employment for Good Reason, the Company shall, subject to
Executive’s continued full performance of his obligations set forth in Section 6
hereof, in addition to the amounts payable under paragraph (a) above, pay to
Executive (or his estate, beneficiary or legal representative) an amount equal
to two times the sum of his annual Base Salary in effect as of the date of
termination plus a Bonus calculated at 100% of Base Salary in effect as of the
date of termination (the “Severance Payment”). The Severance Payment shall be
paid in 24 equal monthly installments. The first six installments of the
Severance Payment shall be paid on the first business day following the date
that is six months from the date of termination, and each remaining payment
shall be paid on the first business day of each month commencing with the
seventh month following the month in which the termination date occurred. In
addition, to the extent that Executive and Executive’s eligible spouse,
dependents and beneficiaries continue to be eligible to participate in the
Company’s medical or life insurance plans after the Employment Period ends, they
shall continue to participate in those plans on the same basis as if Executive
had remained employed by the Company (and subject to Executive’s making any
required contributions to such plans) for a period of up to 24 months following
the date of termination, provided, however: (i) for the first six months from
the date of termination, Executive shall pay all such insurance premiums, and
shall be reimbursed by the Company for such payments which are in excess of any
required contributions within ten business days following the later of the day
after the date that is six months from the date of termination or the date
Executive submits to the Company proof of such premium payments which is
acceptable to the Company; and (ii) any such continuing insurance coverage, or
obligation to reimburse Executive for premium payments, shall cease on the date
on which Executive becomes eligible to receive comparable benefits from a
subsequent employer.

(c) Notwithstanding anything else contained herein to the contrary, if the
aggregate of the payments to be made under this Agreement as a result of a
Change of Control, either alone or together with other payments to which
Executive is entitled from the Company, would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), such aggregate payments shall be reduced to the largest
amount that can be received by Executive without incurring an excise tax under
Section 4999(a) of the Code; provided, however, that such reduction shall occur
only if the after-tax value of the payments to Executive calculated with the
foregoing reduction exceed the after-tax value of the payments to Executive
without the foregoing reduction. The determination

 

10



--------------------------------------------------------------------------------

of any reduction in payments hereunder pursuant to the foregoing provisions
shall be made in good faith by the Board, or, in the sole discretion of the
Board, by a nationally recognized accounting firm, after the Company provides
material information for this purpose to and consults with Executive. Such
determination shall be conclusive and binding on Executive

9. Notice. Any notice required or permitted hereunder shall be in writing and
shall be deemed sufficient when given by hand or by nationally recognized
overnight courier or by express mail, postage prepaid, return receipt requested,
and addressed, (i) if to the Company, to DHB Industries, Inc., 2102 S.W. 2nd
Street, Pompano Beach, FL 33069 Attn: Chair of the Board of Directors, with a
copy delivered to the same address, Attn: General Counsel, and (ii) if to
Executive, to DHB Industries, Inc., 2102 S.W. 2nd Street, Pompano Beach, FL
33069 Attn: Chief Executive Officer (or to such other addresses as may be
provided by either party by notice). Notice shall be effective two (2) days
after it is sent by any overnight courier or express mail, or immediately if
delivered by hand.

10. Miscellaneous. This Agreement constitutes the entire agreement between the
parties concerning the subjects hereof and supersedes any and all prior
agreements, term sheets or understandings. This Agreement may not be assigned by
Executive, and may not be assigned by the Company except in connection with a
sale of substantially all of the assets or stock of the Company and shall be
binding upon, and inure to the benefit of, the Company’s successors and assigns.
As used in this Agreement, “Company” shall mean the Company as defined herein
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. Headings
herein are for convenience of reference only and shall not define, limit or
interpret the contents hereof.

11. Amendment. This Agreement may be amended, modified or supplemented by the
mutual consent of the parties in writing, but no oral amendment, modification or
supplement shall be effective. No waiver by either party of any breach by the
other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

12. Severability. The provisions of this Agreement are severable. The invalidity
of any provision shall not affect the validity of any other provision, and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13. Resolution of Disputes; Enforcement. Any controversy or claim seeking
equitable relief pursuant to this Agreement, all controversies and claims
arising under or in connection with this Agreement or relating to the
interpretation, breach or enforcement hereof, and all other disputes between the
parties in connection with the employment of Executive, including without
limitation any statutory employment discrimination, compensation, benefits or
retaliation claims, shall be decided by final and binding arbitration, to be
held in Broward County, Florida (or such other location as the Company and
Executive shall agree) before a neutral arbitrator selected by Executive and the
Company, and this shall be the sole and exclusive manner in which to resolve
such controversy or claim hereunder (other than a claim for interim injunctive
relief that may be sought by either party). The arbitration shall be conducted

 

11



--------------------------------------------------------------------------------

in accordance with the Employment Arbitration Rules (the “Rules”) of the
American Arbitration Association (“AAA”) in effect at the time of the
arbitration. If the parties are not able to agree upon a neutral arbitrator,
then an arbitrator shall be selected in accordance with the rules and procedures
of the AAA. Each party hereto shall bear its own costs and expenses in
connection with any proceeding hereunder, provided that the arbitrator shall be
entitled to award to the prevailing party reimbursement of its reasonable legal
costs and expenses (including with respect to the arbitrator and the AAA). Any
proceeding to obtain interim injunctive relief, to compel arbitration, or to
enforce an arbitration award shall be brought in a United States District Court,
or any Florida court, with jurisdiction over such proceeding, located in Broward
County, Florida.

14. Survivorship. The provisions of Sections 5, 6 and 7 of this Agreement shall
survive Executive’s termination of employment for any reason. Other provisions
of this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of each party’s respective rights
and obligations.

15. Withholding. All amounts required to be paid by the Company shall be subject
to reduction in order to comply with applicable federal, state and local tax
withholding requirements.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

17. Definition of Terms. The term “affiliate,” when used in this Agreement with
respect to any person, means any other person that, directly or indirectly,
controls, is controlled by or is under common control with the first person. The
term “person,” when used in this Agreement, means any natural person or entity
with legal status.

18. Governing Law. This Agreement shall in all respects be construed under, and
governed by, the internal laws of the State of Florida, without regard to
principles of conflict of laws of such state, except that the Federal
Arbitration Act shall, to the extent applicable, govern the parties’ rights and
obligations with respect to Section 13 of this Agreement.

19. Captions. All captions are provided for convenience, do not form a part of
this Agreement, and are not admissible for purposes of construction.

IN WITNESS WHEREOF, this Agreement is entered into on March 29, 2007.

 

DHB INDUSTRIES INC. By:     Title:         Larry R. Ellis

 

12